Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (Japan Pat Doc.2012153581A) (of record), hereinafter Nomura et al.
Nomura et al discloses a method for manufacturing an aluminum circuit board and which are disclosed in paragraphs [0002], [0013]-[0014] and [0022]-[0037] . More specifically Nomura et al teach a method of manufacturing an aluminum circuit board which includes the steps of spraying a gas heated to 200 to 400°C with aluminum powder from a nozzle of a spray gun, wherein aluminum powder/particles is accelerated to supersonic speed in a nozzle. This method allows the gas and aluminum That is, an upper limit for the temperature of the aluminum particles is not 400° C and this temperature is not a critical part of the invention. The temperature which can be used by Nomura et al appears to be a function of the cold spray device.  As further applied to Claim 2 the limitations recited therein are held to have been obvious in view of Nomura et al. at least because at least a portion of the speeds are taught by Nomura et al. are within the speeds recited by applicant. (Cf. para. (0047).  As further applied to Claims 3 and Claim 4 Nomura et al teach that the particle size of aluminum powder is in the range of 20-70 micrometers, and preferably, in the range of 40-50 micrometers. The limitations recited in said Claim 3 and Claim 4 are held to have been obvious in view of Nomura et al. inasmuch as Nomura et teach that their particle/powder sizes are in the range of 20-70 -8 ᾨm (in Claim 9) this resistivity would inherently result when the Al is properly directed onto the ceramic substrate The resistivity value which is a function of the aluminum deposition onto the ceramic substrate  would have been a natural result of conventional warm spraying method  process. As further applied to Claim 10 inasmuch as Nomura et al teach that the ceramic substrate with bonded metallic material can be used for a circuit board the limitation recited in said Claim 10 is held to have been obvious in view of Nomura et al. As further applied to Claim 11 although the limitation with respect to a more specific temperature range of the aluminum particles do not overlap with the temperature range of what Nomura et al teach  it is held that the temperature range limitation recited in Claim 11 would have been obvious in view or Nomura et al because Nomura et al only uses their lower temperature range to coat the substrate because these inventors are  using a different type of nozzle than applicant uses or the substrate material is more fragile than what applicant is using. There is nothing in the Nomura et al teaching to suggest that for example  400° C is the absolute highest temperate that Nomura et al can be raised in order for the cold spraying of aluminum will be successfully deposited into a dielectric substrate. Also there is nothing in the Nomura et al teaching that there would be unexpected results In the temperatures of the aluminum particles used by Nomura et al  would have been higher than what Nomura et al has taught. 
s 1-5. 9 and 10 are further rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (JP 2009-206443 A) (of record), in view of Morelli et al (Pat. Pub. 2003/0175559 A1).
Yamaguchi et al teach the process of producing a ceramic circuit board (abstract). Additionally Yamaguchi et al teach the process of forming a conductive layer (metal layer) on ceramic/electrical circuit board/substrate  wherein the metal layer is formed from conductive metal particles such as inter alia an Al or Al alloy. Additionally Yamaguchi et al teach that the process includes cold spraying Al alloy particles by accelerating powder/particles at speeds of between 250-1200 m/sec (Cf. para 0015) after the metal particles are heated using gas at temperature 20-400°C.(Cf. para (0014).  Morelli et al teach that it is well-known to spray a coat of particle mixtures with speed of 300-1200 m/sec [Cf. Para 0027)] with a gas heated to a temperature from 100-1700°C [0032]. Additionally Morelli et al teach post annealing Al or Al alloy film onto a ceramic substrate using an inert gas (atmosphere) [0040] at a temperature 550°C [0035]. Additionally Morelli et al teach that the particle size of the Al or Al particles range from 1-110 micron [0029]. A  person having ordinary skill in the art before the effective date of the claimed invention i.e. a  POSITA would have been able to combine Yamaguchi et al with Morelli et al to spray heated metal powder containing Al particles and/or Al alloy particles onto a ceramic base material forming an Al layer on the surface of the ceramic base material, wherein the temperature of at least part of the metal powder is higher than or equal to 450° C but lower than or equal to the melting point of the metal powder at a time of reaching the surface of the ceramic base material wherein the velocity of at least a part of the metal powder is greater than or equal to 450 m/s and less than or 10  which is the diameters of 10% of the sample’s mass are greater than or equal to 10 microns and the reminder i.e. 90% of the particles, i.e. Dgo, have diameters of less than or equal to 50 microns. Claims 3 and 4 therefore are held to have been obvious in view of the Yamaguchi et al/Morelli et al combination. A further applied to independent Claim 5 the rejection of this claim is substantially the same as that of independent Claims 1 and 3 inasmuch as independent Claim 5 has the similar limitations of each of independent Claims 1 and 3. It would have been obvious to one of ordinary skill in this art to manufacture an Al circuit board including a step of spraying a heated metal powder containing Al particles and/or Al alloy particles to a ceramic base wherein the metal  powder is sprayed to the ceramic base material by being heated and accelerated by the warm spraying method where the particle diameter of Dio which means that 10% of the mass is greater than 10 u and Dgo which means that 90 % of the mass of the Al powder the diameter is less than or equal to 50 u and where in the metal powder that is sprayed onto the ceramic base material wherein the ratio of the metal powder of which temperature at the time of reaching the surface of the ceramic base material is lower than 450° C  is less than or -8 ᾨm  this resistivity would result when the Al is properly directed onto the ceramic substrate That is this resistivity .
Claims 6-8 are further rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al in view of Morelli et al. and further taken in view of Hirano et al (JP 2013-067825 A). The teachings off Yamaguchi et al and Morelli et al have already been provided and are not repeated. As further applied to Claim 6 this claim is directed to a method for manufacturing a circuit board. Inasmuch as each of the three cited prior art documents et al teach a method for manufacturing a circuit board, teach a method of .
In response to applicant’s REMARKS filed 30 November 2021 the prior art applicable to the rejections do provide a prima facie case of obviousness as the applicant’s claimed invention.  For example applicant recites… containing aluminum particles and/or aluminum alloy particles… Able  counsel urges that a POSITA apparently would not have been able to narrow down a velocity range and a temperature in order to arrive at a good/proper adhesiveness condition between the “aluminum particles and/or aluminum alloy particles that are sprayed with heat onto a ceramic base given the fact that applicant is aware that in at least July 2013 Chinese authors (Cha et al) have indicated that even as early as 1994 US institutions e.g. Penn State, Sandia National Labs, University of Pennsylvania (PENN) did research with cold spraying and more specifically, in no later than 2013 a Chinese university was using high speed collisions and heat in the range of 100-500                        
                            °
                        
                     C to deposit particles onto substrates and in Germany, scientists/engineers working in this art found that critical velocities of their alloys to be 640m/s or 750-800 m/s. The Cha et al article that corresponding claims to the applicant’s claims were rejected by a foreign patent office furthermore taught that  copper powder particles having a size range of 10-45 սm also must have a critical velocity of 550-800 m/s  and a gas pressure of 1.5-3 MPs for coating copper onto a dielectric substrate properly. In response to applicant’ statements     “In sum, the applied prior art does not present a prima case of obviousness but if it did, the above-discussed results from the comparative data overcome such a case.  Applicant is reminded of counsel’s article Some Thoughts about Unexpected Results Jurisprudence  in 86 J. Pat.& Trademark Office Soc’y 169 (2004) by the prosecutor of the instant applicant application stated that the most prevalent of evidence of non-obviousness is unexpected results.  Applicant  has attempted to distinguish the claims herein from the prior art by recited ranges of temperatures and perhaps velocities of the aluminum particles being deposited onto a ceramic substrate. However applicant has not overcome what applicant’s counsel apparently believed in 2004 which was::Was there any unexpected results. In the instant application  there would have been no unexpected results if one were to use the ranges of temperatures and particle velocities of the aluminum particles recited by applicant  in applicant’s claims     Moreover, with respect to counsel’s argument  that the comparative examples are closer to the presently-claimed invention than any disclosure in the applied art. Compare Ex parte Humber, 217 USPQ 265 (Bd. Pat. App. & Inter. 1981) (comparative data showing the claimed chlorine-containing compounds to be unexpected over various (non-prior art) chlorine-containing isomers was accepted as more probative over prior art, drawn to non-chlorine containing analogs of the claimed compounds, asserted to be closest.)” the examiner opines as follows. The holding in Ex parte Humber  is not relevant to the issue at hand i.e. obviousness of the claimed invention. How does  applicant’s declaration (in the Ex parte Humber opinion) indicating that a chorine atom would provide patentability when in the instant application the placement of a chemical element in a chemical composition compare with aluminum particles being deposited onto a substrate?  A chemical composition is not being claimed?  The issue in  Ex parte Humber is a chemical compound and its composition. In the instant application the issue is a temperature and velocity range and whether a metal particle will/will not be properly Ex parte Humber is distinguishable.  Moreover applicant’s rebuttal evidence re the Office’s obviousness conclusion should be a finding of fact, according to counsel who wrote Some Thoughts about Unexpected Results Jurisprudence  in 86 J. Pat.& Trademark Office Soc’y 169 (2004). In Counsel’s REMARKS  counsel urges that…Nomura’s  method cannot be higher than or equal to 450° C because the temperature of the gas is 200 to 400° C and that the aluminum film cannot be formed when the temperature of the gas exceeds 400° C. These facts do not overcome applicant’s burden of showing that there is non-obviousness whenever the temperature is higher than 450° C but equal to or below the melting temperature of the metal powder. In at least 2013 Hirano et al was using temperatures which range from 300° C to 900° C to deposit by means of a spray metallic material onto a non-metallic substrate. Nomura et al also made it a point to disavow that the 400° C was the critical temperature when they added that the 400° C was the upper most temperature what was used because of the spray gun becoming clogged (Cf. para.(0032)). Yamaguchi  et al also made it a point to disavow that the 400° C was the critical temperature when they added that the 400° C was the upper most temperature what was used because of an oxide being formed on the aluminum or the substrate being cracked with a higher temperature (Cf. para.(0019)). Applicant’s counsel provides insufficient objective vis a vis the applied prior art. There have been no declarations in the instant application. The prior art is analogous. Applicant’s claims herein appear to be one where a fact finder will weigh the evidence and find that the evidence balances in favor of applicant. In the instant application the objective evidence is not present and the Office notes that In re Geisler 116 F 3d 1465, 43 USPQ2d 1362 (Fed. Cir 1997) stands for the proposition that if unexpected results are not shown the claims must be rejected. The examiner holds that is balancing the facts in the instant application unexpected results have not been shown and therefore
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-
4563. The examiner can normally be reached on M, T, R, and F from 8 to 6 ET.

/CARL J ARBES/Primary Examiner, Art Unit 3729